                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No . 7: l 9-cv-67-BO

GREGORY WAYNE BUNTING,                                  )
                                                        )
                        Plaintiff,                      )
                                                        )
V.                                                      )                ORDER
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                        Defendant. 1                    )



       This matter is before the Court on defendant ' s motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(l). [DE 29]. For the reasons di scussed below, defendant' s motion is

DENIED.

                                           BACKGROUND

        Plaintiff's parents lived at Camp LeJeune in Jacksonville, North Caro lina from 1958- 62.

[DE 26] . Plaintiff was born in 1960 at Camp Lejeune with a dimple in his spine. Id. While living

there, he and hi s parents used the facility ' s water supply fo r drinking and hygiene. Id. At age

seven, he began to lose motor function as well as bladder and bowel control. Id. He was taken to

Jackson Memorial Hospital in Miami, Florida and was diagnosed with spina bifida. Id. As a

result, plaintiff has undergone two back surgeries, multiple surgeries on both feet, and multiple

surgeries on his bladder. Id. He has had hi s left kidney removed, his right foot amputated, and his

left knee and hip replaced . Id. Plaintiff anti cipates needing additional surgeries in the future ,




1
 This Order amends the Court ' s previous orders to reflect the updated caption of plaintiff's
amended complaint.



           Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 1 of 8
particularly on his right knee and hip . Id. Plaintiff fi led this action for alleged negligent storage

and disposal of contaminated waste, and he seeks co mpensation for hi s spinal bifida.

        Defendant now moves to dismiss plaintiff's second amended complaint pursuant to

Federal Rul e of Civil Procedure 12(b)(l) for lack of subject-matter jurisd iction. Defendant

makes two arguments for why this Court lacks jurisdi ction. First, defendant argues that the basis

fo r plaintiff's claims- the contamination of the water at Camp Lejeune- fall within the Federal

To rt C laim Act 's (FTCA) di scretionary fun ction exception . Second, defendant argues that

plaintiff's claims are barred by the applicable ten-year     orth Carolina statute ofrepose, N .C.

Gen. Stat. § 1-52( 16).

                                            DISCUSSIO

       The government advances two arguments in support of thi s motion to di smiss pursuant to

Rule 12(b)(l). First, the government argues that plaintiff fa iled to fi le an administrative claim

within the FTCA 's statute of limitations. Second, the government argues that any acts or

om issions with regard to environmental contamination at Camp Lejeune fall within the

discretionary function exception to the FTCA's waiver of sovereign immunity.

       The FTCA waives sovereign immunity for claims against the U nited States based on the

torts of federal employees committed within the scope of their employment. 28 U.S.C. §§

1346(b )(1 ), 267 1- 268 0. Before a plainti ff may bring suit under the FTCA, he must first exhaust

his admi ni strative re medies by presenting his claim to the appropriate federal agency. § 2675(a).

In add ition, the FTCA's waiver of immuni ty does not extend to claims based upon the

performance of a discretionary function or duty. § 2680(a). These features of the FTCA implicate

the Court' s subject-matter jurisdiction and cannot be waived. Williams v. United States, 50 F.3d

299, 305 (4th C ir. 1995) (holding that there is no subject-matter jurisdiction when the



                                                    2

           Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 2 of 8
discretionary function exception applies); Henderson v. United States, 785 F.2d 121 , 123 (4th

Cir. 1986) (" It is well-settled that the requirement of filin g an admin istrative claim is

jurisdictional and may not be waived. ").

Timeliness

        The government claims that § 1-52(16) bars all tort actions filed more than ten years after

a defendant' s alleged culpable conduct. Under the FTCA, the substantive law of the state where

the negligence occurred governs the substantive law of the state. See 28 U.S.C. § 1346(b)(l)

(stating that liabili ty under FTCA is to be determined "in accordance with the law of the place

where the act or omission occurred"); see also Iodice v. United States, 289 F.3d 270, 274 (4th

Cir. 2002) (" In this federal tort claims acti on, arising out of events occurring in   orth Carolina,

the law of that state controls."). "A state 's statute of repose is considered substantive law[] and

would apply in an action under the FTCA. " Jones v. United States, 751 F. Supp. 2d 835 , 836

(E.D. .C. 20 IO); In re Camp Lejeune N. C. Water Contam ination Litig., 263 F. Supp. 3d 1318,

1332 (N .D. Ga. 2016) (citing Christie v. Hartley Constr., Inc., 367 N .C. 534 (2014) ; Boudreau v.

Baughman, 322      .C. 331 , 341 (1988)). Here, plaintiff did not file wi thin ten years of being

diagnosed with spinal bifida.

        However, a 2014 amendment excepted from the ten-year statute ofrepose those actions

"caused or contributed to by ... the consumption, exposure, or use of water supplied from

groundwater contaminated by a hazardous substance, pollutant, or contaminant. " N.C. Gen. Stat.

Ann.§ 130A-26.3. This amendment, Sess ion Law 2017-17 , is titled " An Act Clarifying that

Certain Civil Actions Relating to Groundwater Contamination Are           ot Subject to the Ten-Year

Statute of Repose Set Forth in G.S. 1-52," and the title of a law provi des evidence of legislative

intent. See Smith Chapel Baptist Church v. City of Durham, 350 N .C. 805 , 812 (explaining that



                                                    3
           Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 3 of 8
even when the text of a statute is plain, " the title of an act should be considered in ascertaining

the intent of the legislature"). The legislature also fo und that " there was ambi gui ty and

uncertainty regarding the effect of federa l law on the North Carolina statute of repose in certain

environmental cases" and that " it never intended the statute ofrepose in G.S. 1-52(16) to apply

to claims for latent disease caused or contributed to by groundwater contamination, or to claims

for any latent harm caused or contributed to by gro undwater contamination." N.C. Sess. L. 2014-

44 , § 1. Finally, the General Assembly expressly made the am endment applicable retroactively .

Based on these facts , the Court fi nds that this am end ment clarified the scope of the statute of

repose, rather than altered it. Because thi s amendment clarified the scope of the statute ofrepose,

it applies retroacti vely. See Ray v. NC Dep 't ofTransp. , 366     .C. 1, 9 (2012) (stating that

clarifyi ng amendments apply " to all cases bro ught after their effecti ve dates"). Plaintiff s claim

fa ll s into the groundwater contamination exception from the statute of limitations and is

therefore not barred by th e ten-year statute of limi tations.

Di scretionary Function Exception

        Defendant' s second argum ent for di sm issal is that the contamination of drinking water at

Camp Lejeune, and the government's condu ct with respect to investi gation and remediation,

were "discretionary functions" under 28 U.S.C. § 2680(a). " Government conduct is protected by

the discretionary funct ion exception if it ' invo lves an element of judgment or choice,' and

' implicates considerations of public policy."' Seaside Farm, In c. v. United States, 842 F.3 d 853 ,

858 (4th Cir. 20 16) (quoting Berkovitz v. Unite d States, 486 U.S . 531 ( 1988)). In applying the

FTCA ' s di scretionary function excepti on, a co urt must firs t determine " w hether any federal

statute, regulation, or policy specifically prescribes a course of action." Id. If not, a court must

then consider whether th e government's conduct " is of the kind that the di scretionary function



                                                    4

          Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 4 of 8
exception was designed to shield." Berkovitz, 486 U.S. at 536. This inquiry focuses on the

"nature of the actions taken and ... whether they are susceptible to policy analysis." Seaside

Farm , 842 F.3d at 858 (quoting United States v. Gaubert, 499 U.S. 315, 325 (1991)).

       The Court finds that on either step of the analysis, plaintiff's claims fall outside of the

discretionary function exception.

           a. Specific and mandatory government conduct.

       Plaintiff alleges defendant negligent installed, maintained , and stored contaminated waste

by negligently dumping contamination into the water supply and causing contamination to leak

into the water supply. The Court finds that a sufficiently specific provision governed defendant's

conduct with respect to permitting hazardous chemicals to exist in the water supply.

       " It is elementary that the discretionary function exception does not immunize the

government from liability for actions pro scribed by federal statute or regulation. " Limone v.

United States, 579 F.3d 79, 101 (1st Cir. 2009). In this case, defendant transgressed a clear,

specific prohibition. At all relevant times, defendant was bound by a provision from a 1957

Manual of Naval Preventative Medicine which states that "refuse, in any form , should not be

disposed of where it may pollute surface or underground waters which are eventually to be used

as drinking water. "

       The Manual of Naval Preventative Medicine provision proscribes a specific course of

conduct-namely, disposing of refuse where it may pollute surface or underground waters which

are eventually to be used as drinking water. This prohibition does not distinguish between

chemicals intentionally or negligently introduced. Indeed, the prohibition specifically accounts

for refuse in any form. This indicates that it was meant to proscribe any conduct that would cause

the introduction of harmful chemicals into the water supply in a manner which would permit



                                                  5
          Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 5 of 8
them to reach the consumer. As alleged in the compl aint, defendant transgressed this prohibition

by causing or permitting harmful chemicals to ex ist in the Camp Lej eune water supply.

        The fact that the prohibition in thi s case was mand atory sets it apart from the

groundwater contamination arising from the Army's waste management practices connected to

biological weapons development at Fort Detrick, at issue in Pieper v. United States, 713 F.

App 'x 137 (4th Cir. 2017) (affirming the di strict court on its reasoning and summarizing with

approval Waverley View Inv 'rs, LLC v. United States, 79 F. Supp . 3d 563 (D . Md . 2015)). In that

case, the plaintiff attempted to rely on an Executi ve Order and regul ations which were "neither

mandatory nor specific enough" to be binding. Id. at 140. Not only was the proscription in this

case mandatory, but it was also sufficientl y specific because it told government actors precisely

what was prohibited- disposing ofrefuse where it could contaminate water later used for

drinking. The Manual then identifies other ways for di sposing of refuse. In the context of

proscriptive commands, a requirement for furth er specificity would pl ace an insurmountable

burden on plaintiffs because it would require plaintiffs to show that the government had

mandatory instructions about how to not do something. Such instructions are unlikely, if ever, to

exist. The instruction here is sufficiently specific.

            b. Susceptibility to policy analysis

        Even if the Manual of Naval Preventative Medi cine provision did not exist, plaintiffs

claims would not fall within the discretionary function exception because the challenged

government action is not "the kind that the di scretionary fun ction exception was designed to

shi eld ." Berkovitz, 486 U. S. at 536. Thi s inquiry loo ks to whether the government's conduct is

susceptible to policy anal ysis. Seaside Farm , 842 F.3d at 858. The purpose of thi s step in the

discretionary function analysis is to prevent second-guessing of government actions based on



                                                   6
          Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 6 of 8
policy , understanding that government actors must weigh various policy considerations and

make judgments. See Berkovitz, at 536- 37; Seaside Farm, 842 F.3d at 860.

       However, in Rich, the Fourth Circuit embraced the idea that in cases of government

inattention and carelessness, no policy considerations are implicated, and thus, the discretionary

function exception does not apply. 811 F.3d at 147 (citing Coulthurst v. United States, 214 F.3d

106 (2d Cir. 2000)). The Court finds that this is one of those cases.

       Plaintiff s complaint challenges a sequence of governmental inattention and recklessness

wi th respect to the water suppl y at Camp Lejeune. Plainti ff contends defendant negligent

installed, maintained, and stored contaminated waste by negligently dumping contamination into

the water supply and causing contamination to leak into the water supply. In his reply to the

government's motion to dismiss, plainti ff alleges that defendant failed to warn residents of the

contaminations. Plaintiff's challenge is not a challenge to an affirmative chemical waste disposal

decision by the government, like was at issue in Pieper. Rather, plaintiff challenges a decades-

long fai lure by defendant, after contaminating the water supply at Camp Lejeune, to take any

steps to protect and warn servicemembers and their fami lies. There are simply no policy

considerations to balance or weigh in defendant's failure to prov ide uncontaminated water at

Camp Lejeune over a period of several decades.

       This sequence of neglect is different in kind from the premises liability argument in

Wood v. United States, 845 F.3d 123 (4th Cir. 201 7), where a civilian law enforcement officer

argued that the Navy negligently maintained landing mats at a training facility which the Navy

had permitted local law enforcement to use for training exercises. As part of the training

exercise, the plaintiff jumped onto mats from two stori es hi gh. Id. at 126. When she landed, two

mats separated and she fe ll through the gap onto the gro und , suffering disabling injuries. In its



                                                   7
          Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 7 of 8
discretionary function analysis, the court determined that "the Navy 's first-order decision of

whether to allow civi lian use of its bases at all is sh ielded by the discretio nary function

exception." Id. at 130. In further examining the Navy's program to all ow civilian use of its

fac ilities, the court explained that the various guidance documents gave officers discretion to

implement a civi lian-use program at the lowest co st possible. Here, the proscription of the

Manual of Naval Preventative Medicine was that no refuse be di sposed of where it could

contaminate water that would later be used for drinking. The proscriptio n is not qualified for

other fac tors such as cost. In any case, a single instance of negligence with respect to the

permi ssive use of a training facility is of a who ll y different nature than what is at issue here.

Plaintiffs allegations of decades-long neglect do not involve poli cy consi derations. See Rich,

811 F.3d at 147.

        The Court holds that plaintiffs claims fall outside of the FTCA's discretionary function

exception and that the Court has subj ect-matter ju risd iction over plaintiffs case.

CONCLUSION

        For the forgo ing reasons, defendant ' s moti on to di smi ss [DE 29] is DENIED.




SO ORDERED, this the         /   i)   day of Nove mber, 2020.




                                                    8
           Case 7:19-cv-00067-BO Document 37 Filed 11/10/20 Page 8 of 8
